Citation Nr: 0428773	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right and left lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1981 to July 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001, rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reflects that the veteran is 
service-connected for fractures of the right iliac crest and 
left femur and for a fracture of the L4-L5 vertebrae.  While 
peripheral neuropathy was not diagnosed during service, the 
veteran has provided statements and testimony asserting that 
he has experienced pain and numbness in his legs on numerous 
occasions.  He points out that current evidence (EMG study 
dated in February 2001) reflects that he has peripheral 
neuropathy.  He argues that these symptoms have been present 
since an inservice injury in the mid 1980s, and that they are 
the result of his service-connected injuries as described 
above.  At a recent personal hearing, he submitted private 
radiology and magnetic resonance imaging studies dated in 
July 2002 which show some nerve root disability and bilateral 
neural foraminal narrowing in the lumbar spine.  

The Board notes that numerous VA examinations are of record, 
but that no VA examiner has specifically addressed the 
veteran's assertion that he has peripheral neuropathy of the 
lower extremities that was caused or aggravated by his 
service-connected history of back injury with first degree 
L4-5 spondylolisthesis, or fracture of the upper portion of 
the left femur, status post open reduction internal 
interlocking medullary nail fixation with shortening of the 
left lower extremity and residual degenerative arthritic 
changes of the left hip, or fracture of the right pelvic 
iliac wing with associated degenerative arthritic changes of 
the right hip or fractures right pelvic iliac wing and upper 
portion left femur, status post open reduction internal 
interlocking medullary nail fixation wit shortening left 
lower extremity.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Lastly, it does not appear that the veteran has been given an 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
letter.  The veteran should be provided a letter which fully 
addresses the notice requirements as set forth in 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) 
pertaining to the claim of service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected disabilities.

In view of the foregoing, this case is REMANDED for further 
development:  

1.  With respect to the claim of service 
connection for peripheral neuropathy of the 
right and left lower extremities, send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
peripheral neuropathy, or his service-
connected back or lower extremity 
disorders.  Copies of records that are 
not currently in the clams file should be 
obtained, to include all treatment 
reports pertaining to peripheral 
neuropathy from the Washington and 
Phoenix VA Medical Centers from June 2001 
to the present.  All efforts to obtain 
these records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.  

3.  The veteran should also be afforded 
an appropriate VA examination to 
determine whether he has peripheral 
neuropathy which was caused or aggravated 
by service-connected history of back 
injury with first degree L4-5 
spondylolisthesis, or fracture of the 
upper portion of the left femur, status 
post open reduction internal interlocking 
medullary nail fixation with shortening 
of the left lower extremity and residual 
degenerative arthritic changes of the 
left hip, or fracture of the right pelvic 
iliac wing with associated degenerative 
arthritic changes of the right hip or 
fractures right pelvic iliac wing and 
upper portion left femur, status post 
open reduction internal interlocking 
medullary nail fixation wit shortening 
left lower extremity.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any peripheral 
neuropathy of the right or left lower 
extremities that may be present is 
causally related to any incident of 
service or whether it is at least as 
likely as not that it was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service connected 
history of back injury with first degree 
L4-5 spondylolisthesis, or fracture of 
the upper portion of the left femur, 
status post open reduction internal 
interlocking medullary nail fixation with 
shortening of the left lower extremity 
and residual degenerative arthritic 
changes of the left hip, or fracture of 
the right pelvic iliac wing with 
associated degenerative arthritic changes 
of the right hip or fractures right 
pelvic iliac wing and upper portion left 
femur, status post open reduction 
internal interlocking medullary nail 
fixation wit shortening left lower 
extremity.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



